Citation Nr: 0927726	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-17 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1953 to November 
1956.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas. 

As support for his claim, in June 2009, the Veteran presented 
testimony at a hearing on appeal before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing).

In written correspondence in June 2009, the Veteran directly 
submitted to the Board additional evidence regarding his 
service-connection claims.  The RO has not considered this 
statement; however, the Veteran has signed a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2008).  
Thus, there is no requirement for a remand to the RO for 
initial consideration of the new evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of bilateral hearing 
loss and tinnitus.

2.  There is no competent evidence that relates the Veteran's 
bilateral hearing loss and tinnitus to his period of active 
service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letter from the RO to the Veteran dated in September 2007.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his service connection claims; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence that he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law. 

Furthermore, the September 2007 letter from the RO advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the RO issued all required VCAA notice prior to 
the December 2007 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error.   

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The RO has secured service 
treatment records (STRs), VA treatment records, and a VA 
medical examination.  The Veteran has submitted personal 
statements, hearing testimony, private medical evidence, and 
a "buddy statement."  The Veteran has not provided 
authorization for the VA to obtain any additional private 
medical records, in fact he has indicated that such records 
do not exist.  See the Veteran's June 2009 hearing transcript 
pg. 8.  

In the record, the Veteran has referred several times to 
information which is missing from his record regarding 
diminished hearing.  See the hearing transcript pg. 4.  The 
Veteran has stated that he did not sign his discharge papers 
and that he has lost them.  It appears that the Veteran's 
records from service were damaged and some records may be 
missing.  The Board notes the increased duty to the Veteran 
when service records may be missing.  See O'Hare v. 
Derwinski, 1 Vet App. 365, 367 (1991).  There appears to be 
records from the Veteran's discharge which do not indicate 
that the Veteran had suffered any hearing loss upon his 
release from service.  However, the Board notes that with the 
heightened duty due to the possibility of missing STRs, 
acoustic trauma has been conceded due to the Veteran's 
military occupational specialty as a jet engine mechanic 
contained in the Veteran's DD Form 214.  The Board finds no 
basis for further pursuit of additional service records as 
the event they would prove has been accepted as fact by the 
Board.  See 38 C.F.R. § 3.159(c)(2) and (3).

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Some diseases are chronic, per se, including organic diseases 
of the nervous system such as sensorineural hearing loss, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of bilateral 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Considering 
this, the most recent examination of record to measure the 
Veteran's hearing is a November 2007 VA audiology 
examination, which revealed the following bilateral hearing 
loss according to the requirements of 38 C.F.R. § 3.385:

HERTZ

500
1000
2000
3000
4000
RIGHT
60
60
60
70
75
LEFT
60
70
70
80
85







With all the individual frequencies above 40 decibels for 
both his right and left ears, the Board observes that the 
Veteran clearly currently shows bilateral hearing loss.

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran contends that his 
bilateral hearing loss was caused by his acoustic trauma in 
service caused by the Veteran's service as a jet engine 
mechanic.  See the Veteran's claim dated May 2007.  The 
Veteran claims that he suffered acoustic trauma because he 
did not consistently wear hearing protection because it was 
necessary to hear instructions from the pilots.  See the 
Veteran's hearing testimony pg. 3.  The Veteran has also 
submitted a statement by a service-person who served with 
him, indicating that he had experienced acoustic trauma.  See 
statement by R.B. received by the VA in June 2009.  The 
Veteran, and R.B., are competent to testify as to 
experiencing acoustic trauma in service.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also 38 C.F.R. 
§ 3.159(a)(2).  The Veteran's testimony as to experiencing 
acoustic trauma while working on jet engines is consistent 
with the Veteran's service records, and is supported by the 
statement of R.B.  Furthermore, as noted above, the Board is 
required to give an enhanced benefit of the doubt to a 
Veteran where records are missing.  Therefore, the Board 
concedes that the Veteran experienced acoustic trauma in 
service.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  In the present case, there is 
no competent medical evidence or opinion in the record that 
relates the Veteran's current hearing loss to his active 
service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The 
RO provided a VA medical examination in November 2007 wherein 
the examiner concluded that the issue could not be determined 
without "resort to mere speculation."  See VA medical 
examination pg. 6.  The examiner concluded that the Veteran's 
hearing loss was worse than what would be expected from 
aging, but pointed to multiple factors as possible causes 
including the Veteran's aircraft engine noise exposure, but 
also noting a history of noise exposure post-service as an 
auto-mechanic.  

There is also a private treatment record dated in June 2008 
by Dr. B.S.  The letter from Dr. B.S. illustrates the history 
of the Veteran's hearing loss indicating service acoustic 
trauma from working with jet aircraft and post-service 
acoustic trauma from work as a mechanic and occasional use of 
firearms.  Dr. B.S. noted that the VA had provided the 
Veteran with hearing aids and that it was her "understanding 
that [the VA] only provided hearing aids when the hearing 
loss has been determined to be service connected."  As such, 
Dr. B.S. expressed no opinion as to the actual origin of the 
Veteran's current hearing loss.  

Finally, the Veteran submitted a statement by R.B. wherein he 
concludes that the Veteran's hearing loss is the result of 
noise exposure in service.  There is no evidence presented 
that R.B. has the requisite training or experience necessary 
to render him competent to make such a statement.  See Layno, 
at 469.  Therefore the Board concludes that his statement is 
not competent evidence of a connection between the Veteran's 
hearing loss and his service.  As neither of the competent 
medical opinions of record indicates that the Veteran's 
current hearing loss is due to his in-service acoustic 
trauma, there is no competent evidence of a connection 
between the Veteran's in-service acoustic trauma and his 
current bilateral hearing loss.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has stated that his bilateral hearing loss began 
during his military service and continued to the present.  
See the Veteran's May 2007 statement, and hearing transcript 
pges. 4, 5.  The Veteran is competent to report hearing loss 
in service.  See Layno, 6 Vet. App. at 469; see also 
38 C.F.R. § 3.159(a)(2).  However, the Veteran's medical 
record is negative for any complaints or records of bilateral 
hearing loss until many years post-service.  The Veteran's 
separation examination does not contain any indication of 
bilateral hearing loss, nor do any of the Veteran's STRs 
contain evidence of bilateral hearing loss.  In fact, the 
Veteran has stated that his first treatment for hearing loss 
was in May 2007, as is born out by his VA medical treatment 
records from that period.  Hearing transcript pg. 8.  Thus, 
the Veteran's first hearing loss complaints occurred over 50 
years after the Veteran had been discharged from service.  

In such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination 
as to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for so many years thereafter.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  The lack of complaints of 
bilateral hearing loss in the Veteran's medical records until 
over 50 years after discharge outweighs his subjective 
assertions.  With all of the evidence presented by the record 
taken into account, the Board concludes that the record does 
not establish the required continuity of symptomatology 
necessary to establish service connection for bilateral 
hearing loss.  

It follows that there is no basis to award service connection 
for bilateral hearing loss based on chronicity in service or 
continuous symptoms from the period of the Veteran's service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Likewise, since there is no objective indication of a 
bilateral hearing loss within one year after service, the 
Veteran is not entitled to application of the presumptive 
provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Moreover, there is no evidence of 
in-service incurrence and no competent, medical evidence or 
opinion that relates his current bilateral hearing loss 
disorders to his periods of active military service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for bilateral hearing loss, with 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Tinnitus

As noted above, the first requirement for a service-
connection claim is proof that the Veteran currently has the 
claimed disability.  Shedden v. Principi, 381 F.3d at 1167.  
Considering this, the records show that the Veteran had been 
diagnosed with tinnitus.  See the VA medical examination of 
November 2007, and private treatment record dated in June 
2008, by B.S. Au.D.  Further, tinnitus is a type of disorder 
associated with symptoms capable of lay observation.  Charles 
v. Principi, 16 Vet. App. 370 (2002).  The Veteran has 
complained of tinnitus in his May 2007 claim, and at his June 
2009 Board hearing.  Therefore, there is competent evidence 
that the Veteran is currently experiencing tinnitus.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  As noted above, the Board has 
conceded the Veteran's in-service acoustic trauma.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  In the present case, there is 
no competent medical evidence or opinion in the record that 
relates the Veteran's current tinnitus to his active service.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The RO 
provided a VA medical examination in November 2007 wherein 
the examiner concluded that the issue could not be determined 
without "resort to mere speculation." See VA medical 
examination pg. 6.  The examiner concluded that the Veteran's 
tinnitus was worse than what would be expected from aging, 
but pointed to multiple factors as possible causes including 
the Veteran's aircraft engine noise exposure, but also noting 
a history of noise exposure post-service as an auto-mechanic.  
There is also a private treatment record dated in June 2008 
by Dr. B.S.  The letter from Dr. B.S. illustrates the history 
of the Veteran's tinnitus indicating service acoustic trauma 
from working with jet aircraft and post-service acoustic 
trauma from work as a mechanic and occasional use of 
firearms.  Dr. B.S. noted that the VA had provided the 
Veteran with hearing aids and that it was her "understanding 
that [the VA] only provided hearing aids when the hearing 
loss has been determined to be service connected."  As such, 
Dr. B.S. expressed no opinion as to the actual origin of the 
Veteran's current tinnitus.  Finally, the Veteran submitted a 
statement by R.B. wherein he concludes that the Veteran's 
tinnitus is the result of noise exposure in service.  There 
is no evidence presented that R.B. is competent to make such 
a statement and therefore the Board concludes that this 
statement is not competent evidence of a connection between 
the Veteran's tinnitus and his service.  As neither of the 
competent medical opinions indicates that the Veteran's 
current tinnitus is due to his in-service acoustic trauma, 
there is no competent evidence of a connection between the 
Veteran's in-service acoustic trauma and his current 
tinnitus.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has stated that his tinnitus began during his 
military service and continued to the present.  See the 
Veteran's May 2007 statement, and hearing transcript pg. 6.  
The Veteran is competent to report tinnitus in service.  See 
Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  
However, the Veteran's medical record is negative for any 
complaints of tinnitus until many years post-service.  The 
Veteran's separation examination does not contain any 
indication of tinnitus, nor do any of the Veteran's STRs 
contain evidence of tinnitus.  In fact, the Veteran's first 
complaint of tinnitus is dated in May 2007, as is born out by 
his VA medical treatment records.  Thus, the Veteran's first 
complaints of tinnitus occurred over 50 years after the 
Veteran had been discharged from service.  

In such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination 
as to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for so many years thereafter.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  The lack of complaints of 
tinnitus in the Veteran's medical records until over 50 years 
after discharge outweighs his subjective assertions.  With 
all of the evidence presented by the record taken into 
account, the Board concludes that the record does not 
establish the required continuity of symptomatology necessary 
to establish service connection for tinnitus.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for tinnitus, with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


